Citation Nr: 1132649	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a left knee status post arthroplasty with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's September 2006 claim for entitlement to a disability rating in excess of 30 percent for a left knee status post arthroplasty with degenerative joint disease.  The claims file was subsequently transferred to the RO in Montgomery, Alabama.

In February 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO); a copy of the transcript is associated with the record.

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (videoconference hearing); a copy of the hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (RO) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to a disability rating in excess of 30 percent for a left knee status post arthroplasty with degenerative joint disease.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

With respect to the issue of entitlement to a disability rating in excess of 30 percent for a left knee status post arthroplasty with degenerative joint disease, the Veteran asserted in his May 2007 statement that his left knee is painful and loose, and that his left knee is more than 30 percent disabled.  At his June 2011 Board hearing, the Veteran reported that his left knee pain has gotten worse since his knee replacement surgery.  Id. at p. 3.  He explained that his left knee symptoms limit his ability to stand, cook, shower, bathe, use the restroom, sleep, and walk down stairs.  Id. at pp. 7-8.  He also testified that he cannot take pain medications for his knee because of his high creatine level and the possibility of resulting kidney damage.  Id. at p. 3.  The Veteran reported experiencing numbness in his left leg from his ankle to his knee.  Id. at p. 6.  The Veteran's representative correctly noted that the Veteran's most recent VA compensation and pension (C&P) examination took place in October 2009.  Id. at p. 10.

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

In this case, the Veteran's most recent VA examination took place in October 2009, approximately 23 months ago, and there is no additional medical evidence that adequately addresses the level of impairment of the disability since that examination.  Furthermore, the Veteran has alleged that his left knee pain is worsening.  Because the Veteran has reported worsening pain in his left knee, and because of the time elapsed since his last examination and the absence of records thereafter, the AOJ should schedule the Veteran for a VA left knee examination, by an orthopedic physician, to determine the current severity of his disability.

The examiner must also note any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, as well as any such changes on repetitive motion.  The provisions of 38 C.F.R. 
§ 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The examiner should also determine whether the Veteran has radiculopathy associated with his service-connected left knee disability; if so, the examiner should name the nerve(s) involved, determine whether it is best characterized as neuropathy or neuritis, and ascertain whether it is best described as slight, moderate, moderately severe, or severe.

Additionally, on remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected left knee status post arthroplasty with degenerative joint disease since October 2009, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected left knee status post arthroplasty with degenerative joint disease since October 2009, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  After completion of the above, schedule the Veteran for a VA orthopedic examination of the service-connected left knee disability, by an orthopedic physician, to determine the current severity of that disability.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.  All tests and studies, to include range of motion testing, should be performed.

The examiner should note any additional functional loss, including more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, as well as any such changes on repetitive motion.

The examiner should also determine whether the Veteran has radiculopathy associated with his service-connected left knee disability.  If so, the examiner should name the nerve(s) involved, determine whether it is best characterized as neuropathy or neuritis, and ascertain whether it is best described as slight, moderate, moderately severe, or severe.

The examiner also should discuss the extent to which the service-connected left knee disability affects the Veteran's ability to secure or maintain employment.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

3.  After completion of the above, the AOJ should readjudicate the claim for entitlement to a disability rating in excess of 30 percent for a left knee status post arthroplasty with degenerative joint disease.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


